Citation Nr: 9913409	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  98-09 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability rating for status post 
right knee meniscectomies (right knee disability), currently 
rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision 
rendered by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) in St. Louis, Missouri, which denied 
the veteran's claim for a disability rating in excess of 20 
percent for his service-connected right knee disability.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected right knee disability is 
not shown to be productive of more than moderate recurrent 
subluxation or lateral instability, limitation of extension 
greater than 5 degrees, or flexion limited to less than 60 
degrees.

3.  The veteran's service-connected right knee disability is 
not shown to be productive of weakened movement, excess 
fatigability with use, incoordination, or of painful motion.

4.  There is no X-ray evidence of arthritis in the right 
knee. 


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
20 percent for the veteran's service-connected right knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5003, 
5257, 5258, 5260, 5261 (1998);  DeLuca v. Brown, 8 Vet. App. 
202 (1995).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (Court) has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).   

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts that 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.  The 
evidence includes the veteran's service medical records, VA 
examination reports, radiology reports, and treatment 
records, as well as the veteran's written statements.  The 
Board does not know of any additional relevant evidence that 
is available.  Therefore, no further assistance to the 
veteran with the development of evidence is required.

The veteran was initially granted service connection for his 
right knee disability pursuant to a December 1972 rating 
decision explaining that the veteran incurred a right knee 
injury that subsequently required surgery, during service.  A 
20 percent disability rating was assigned, which has remained 
in effect ever since.  

A May 1993 VA examination report recited the veteran's 
complaints of pain and locking in the right knee.  The 
examiner detected no swelling, although there appeared to be 
some visible atrophy of the right quadriceps.  Right knee 
flexion was limited to 90 degrees and extension approximately 
to 5 degrees.  There was no subluxation or lateral 
instability observed.  The diagnosis was "[h]istory of 
multiple meniscal tears of the right knee."  

A May 1993 VA orthopedic examination report noted the 
veteran's complaints of pain, locking, giving way, and 
occasional swelling in the right knee.  The examiner observed 
no effusion, and that the range of motion was 0 degrees to 
110 degrees.  The examiner stated that X-rays showed mild 
degenerative joint disease.  The diagnoses were chronic 
anterior cruciate ligament deficiency and early degenerative 
joint disease.

A March 1995 VA examination report recited the veteran's 
complaints of right knee buckling, giving-out, numbness, 
pain, and worsening arthritis.  Objectively, there was 
tenderness below the right knee joint line and an area of 
decreased sensation to pinprick at the inferior lateral right 
knee.  Flexion of the right knee was to 115 degrees and there 
was no crepitus or bulge noted.  The impression was a history 
of a right knee meniscal tear, now with chronic joint pain, 
decreased flexion and minimally decreased sensation.

A March 1993 radiology report failed to reveal a fracture or 
dislocation of the right knee.  The impression was negative.

A May 1998 VA examination report stated the veteran 
complained of constant pain in his right knee, with buckling 
if he stands up for more than 10 or 15 minutes at a time, and 
that he required the use of a cane.  He was observed to be 
ambulatory with a cane, and was unable to squat or walk toe 
to heel.  There was no edema or discoloration of the right 
knee, but palpation of the right knee elicited pain over the 
lateral aspect and there was crepitus.  The right knee's 
range of motion was extension to 0 degrees and flexion to 90 
degrees.  The diagnosis was "[s]tatus-post medial meniscus 
surgery with right knee pain and decreased range of motion."

A May 1998 VA radiology report showed no evidence of 
fracture, dislocation, arthritic change, joint effusion, or 
tissue swelling.

A December 1998 VA examination report noted that the veteran 
complained his right knee gives out and locks approximately 
once a day, that he uses a cane to walk because of the 
sensation of right knee instability, and that he wears a 
right knee brace to prevent excessive flexion and extension.  
The right knee was observed to have positive crepitus but no 
edema, with a range of motion of 0 to 105 degrees. Gait was 
normal.  The diagnosis was "[h]istory of meniscal injury, 
decreased range of motion."

Additional evidence in the form of a May 1994 letter 
addressed to the veteran from his former employer, Missouri 
Botanical Garden, stated that although modifications had been 
made in order to accommodate his disabilities, the veteran 
was laid-off because he maintained he was still unable to do 
the work.

The remaining evidence consists of the veteran's written 
statements concerning the severity of his right knee 
disability.  

Under the laws administered by the VA, disability ratings are 
determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's right knee disability is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5258, 5260, and 
5261 (1998).  Diagnostic Code 5257, which enunciates the 
guidelines for evaluating recurrent subluxation or lateral 
instability of the knee, provides for a 30 percent disability 
rating for severe impairment, a 20 percent disability rating 
for moderate impairment, and a 10 percent disability rating 
for slight impairment.  Diagnostic Code 5258 provides for a 
20 percent disability rating for semilunar dislocated 
cartilage with frequent episodes of locking pain, and 
effusion into the joint.  Under Diagnostic Code 5260, flexion 
must be limited to 30 degrees for 20 percent disability 
rating, while under Diagnostic Code 5261, extension must be 
limited to 15 degrees for the assignment of a 20 percent 
disability rating.  

The Board concludes that the medical evidence does not show 
that the veteran manifests more than moderate recurrent 
subluxation or lateral instability, nor is there compensable 
limitation of motion shown.  Moreover, although there is some 
medical evidence of pain and crepitus on palpation and 
atrophy involving the right quadriceps,  there is no medical 
evidence finding that the veteran's right knee exhibits 
weakened movement, excess fatigability, or incoordination to 
the extent an additional increase in excess of the current 20 
percent rating for his right knee would be inappropriate 
under DeLuca v. Brown, 8 Vet. App. 202 (1995).  In fact, x-
ray studies show no pathology in the knee.  The objective 
findings simply do not reflect the degree of impairment or 
dysfunction claimed by the veteran.    

The Board has also considered Diagnostic Codes 5256 and 5262, 
as they are relevant to the veteran's disability and provide 
for an evaluation higher than 20 percent.  However, none of 
these Diagnostic Codes are applicable because the medical 
evidence does not show that the right knee has the following: 
ankylosis; or impairment of the tibia or fibula accompanied 
by nonunion or malunion.

The Board also finds that the application of a separate 10 
percent disability rating under Diagnostic Codes 5003 and 
5010 is inapplicable because there is no X-ray evidence of 
arthritis in the right knee, as stated by the May 1998 
radiology report.

In reaching this decision, the Board has also considered the 
history of the veteran's disability, as well as the current 
clinical manifestations and the effect this disability may 
have on the earning capacity of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2.  In addition, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, including the provisions of 
38 C.F.R. § 3.321(b)(1) (1998).  The Board finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his right 
knee disability has resulted in marked interference with his 
employment or necessitated frequent periods of 
hospitalizations.  Therefore, in the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In closing, the Board acknowledges the contentions advanced 
by the veteran and does not doubt that his disability is 
productive of some impairment.  However, when viewed in the 
context of all the findings, objective and subjective, the 
Board  concludes that the preponderance of the evidence is 
against entitlement to a rating in excess of 20 percent.  It 
follows that the provisions of 38 U.S.C.A. § 5107(b) do not 
otherwise provide a basis for favorable resolution of the 
veteran's appeal.   


ORDER

A disability rating in excess of 20 percent for the veteran's 
service-connected right knee disability is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

